Citation Nr: 1530844	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury (claimed as short-term and long-term memory loss).

2.  Entitlement to service connection for a facial scar.

3.  Entitlement to service connection for a muscle disorder (claimed as muscle spasms).

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a respiratory disorder (claimed as emphysema).

6.  Entitlement to service connection for right foot strain.

7.  Entitlement to service connection for left foot strain.

8.  Entitlement to service connection for a right hand disorder (claimed as osteoarthritis of the bilateral hands).

9.  Entitlement to service connection for left hand disorder (claimed as osteoarthritis of the bilateral hands).

10.  Entitlement to service connection for right shoulder strain.

11.  Entitlement to service connection for left shoulder strain.

12.  Entitlement to service connection for chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals Social Security Administration (SSA) records relevant to the claims on appeal.  The RO reviewed these records from a CD before the documents were uploaded to the Veteran's VBMS file, as indicated in a November 2013 statement of the case (SOC).  The remaining evidence is irrelevant or duplicative of the evidence in the claims file with respect to the issues on appeal.

The issues of entitlement to service connection for the residuals of a head injury (claimed as short-term and long-term memory loss), hepatitis C, a respiratory disorder (claimed as emphysema), right shoulder strain, left shoulder strain, and chronic lumbar strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a facial scar.

2. The Veteran does not have a muscle disorder.

3.  The Veteran's right foot strain with degenerative changes did not manifest in service or within one year thereafter and is not otherwise related thereto.

4.  The Veteran's left foot strain with degenerative changes did not manifest in service or within one year thereafter and is not otherwise related thereto.

5.  The Veteran's right hand strain with degenerative changes did not manifest in service or within one year thereafter and is not otherwise related thereto.

6.  The Veteran's left hand strain with degenerative changes did not manifest in service or within one year thereafter and is not otherwise related thereto.


CONCLUSIONS OF LAW

1.  A facial scar was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A muscle disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Right foot strain was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  Left foot strain was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  Right hand strain was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  Left hand strain was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with notice in October 2010 and April 2011, prior to the initial decision on the claims in November 2011.  The letters informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including SSA records, are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran and his attorney have not identified any additional available, outstanding records pertinent to his claimed facial scar, muscle spasms, bilateral foot, and bilateral hand disorders.  

The Veteran was afforded VA examinations in June 2011 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Facial Scar

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a facial scar.

In various statements of record, including an October 2010 statement, the Veteran claimed that he has a facial scar from a December 1979 fall from a tree during service.  

The Veteran's service treatment records (STRs) show that he was involved in an altercation that resulted in multiple cuts, abrasions, bruises, and a nose bleed in November 1978.  A physical examination revealed a small cut on the lobe of the left ear, a nose bleed, cuts, abrasions, and general trauma.  His cuts were cleaned with hydrogen peroxide and ointment and a sterile dressing were applied to his cuts.  A December 1979 STR notes treatment following a 15-foot fall from the branch of a tree.  The Veteran struck his face during the fall and sustained injuries below the right eye and above the right eyebrow.  A physical examination revealed "multiple superficial lacerations, contusive, and abrasive injuries of the right mid-face, right eyebrow, and occipital portions of the scalp."

A February 1980 STR indicates that sutures were removed from the Veteran's posterior skull.  No inflammation was noted.  The corpsman noted that the laceration had resolved.  A November 1980 STR shows that the Veteran sustained a laceration over his right eye after he was hit in the head with a racket while playing tennis.  His cut was cleaned with hydrogen peroxide, closed with steristrips, and ointment and a dry dressing were applied to his cut.  Another November 1980 STR indicates that the Veteran's laceration over his left eye was dry and appeared to be healing properly.  The treating corpsman noted that the superficial laceration was one-inch in length.  The wound was cleaned and steristrips were reapplied.  During a subsequent November 1980 dressing change, the treating corpsman noted that the Veteran's superficial laceration above his left eye was healing well.  There was no bleeding and there were no signs of infection.  The cut was cleaned and a dressing was applied.  The corpsman noted that the Veteran was fit for duty.  An April 1983 separation examination indicated a normal clinical evaluation of the head, face, neck, scalp, and skin.  

During a June 2011 VA scars examination, the examiner noted that the Veteran sustained an abrasion of the right maxilla and right eyebrow area in December 1979.  The examiner determined that there were no visible scars of the head, face, or neck upon examination in June 2011.  There was no skin breakdown and the Veteran denied any pain.  The examiner determined that there was no current, visible scar on the right side of the Veteran's face.

There are no other evaluations or medical records pertaining to lacerations and/or scars of the face or head dated during or close to the appeal period contained in the claims file, and the Veteran has not identified the existence of any such evidence.  

In summary, no evidence of record establishes the existence of residual scarring from the Veteran's December 1979 fall from a tree, or any other event during service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Shedden, 381 F.3d at 1166-67.  Because the evidence shows that the Veteran did not have a facial scar during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for this claim.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Muscle Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a muscle condition.

In various statements of record, including an October 2010 statement, the Veteran claimed that he has muscle spasms resulting from a December 1979 fall from a tree during service.  

December 1979 service treatment notes do not document any complaints or findings of muscle spasms following the Veteran's fall from the tree.  The emergency room treatment provider noted that the Veteran's speech was slurred, but he was alert, oriented, and cooperative with a strong smell of alcohol on his breath.  A narrative summary of the Veteran's hospital admission indicated that, with the exception of verbal combativeness secondary to excess alcohol ingestion, the Veteran was cooperative and in no apparent distress.

An April 1983 separation examination indicated a normal clinical evaluation of the neurologic system.  In an associated report of medical history, the Veteran denied having any cramps in his legs or lameness.  

During a June 2011 VA muscle examination, the Veteran reported that he had random hand shakes since 1978.  He indicated that he had never been treated by a physician for the muscle spasms.  He denied any history of trauma to the hand or arm muscles.  The examiner noted a normal muscle examination and noted that no muscle condition was identified.  

In summary, no evidence of record establishes the existence of muscle spasms or other muscle disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich, 104 F. 3d at 1332.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran did not have a muscle disorder during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for this claim.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Feet

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for right and left foot strain.  The Veteran alleges onset of the feet problem in 1977.

An April 1983 separation examination indicated a normal clinical evaluation of the feet.  In an associated report of medical history, the Veteran denied having any swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; loss of finger or toe; and foot trouble.

During a June 2011 VA feet examination, the Veteran complained of mid-foot and toe pain.  He denied any history of trauma to the feet.  A physical examination revealed objective evidence of painful motion and tenderness of the toes on both feet.  There was no evidence of swelling, instability, weakness, or other abnormal weightbearing.  X-rays of the bilateral feet revealed mild hallux valgus deformity of the right great toe and a faint oval density projected on the plantar lateral aspect of the left fifth metatarsal which may be due to an artifact.  The examiner diagnosed bilateral foot pain.  He opined that the Veteran's bilateral foot strain was likely age-related, noting the minimal degenerative changes on x-ray and that there were no post-service medical records pertaining to his feet in the years following service and no complaints during service.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for a bilateral foot disorder. 

With regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's feet were normal on clinical examination at separation of active duty service in April 1983.  The Veteran also denied foot trouble in April 1983.  In addition, there are no post-service treatment notes included in the claims file.  In fact, the Veteran reported that he did not seek any medical treatment until 2010 when he filed for SSA disability for unrelated disabilities.  Therefore, chronicity is not established in service or diagnosis within a year of separation. 

In addition to the lack of evidence showing that a bilateral foot disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's bilateral foot disorder to service.  

The June 2011 VA examiner fully addressed the etiology of the bilateral foot disorder and considered the medical evidence of record, as well as the Veteran's lay statements.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinion is also supported by rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304. 
The Veteran has asserted onset of a foot disorder during service.  In this case, however, the Board finds that this allegation is inconsistent with the contemporaneous record.  Specifically, as previously discussed, the April 1983 separation examination found his feet to be normal, and he even denied having any foot trouble.  As such, there was actually affirmative evidence showing that he did not have a bilateral foot disorder at the time of his separation from service.  The Board finds that the contemporaneous statements made at the time of separation from active duty service in April 1983 are more probative than statements made in furtherance of an appeal for compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant). 

To the extent the Veteran has opined that his current bilateral foot disorder is related to his period of active service, even assuming he is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the June 2011 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a detailed rationale.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a bilateral foot disorder is not warranted.

Hands

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for right and left hand disorders.  

A September 1982 STR shows the Veteran was treated for a laceration on the back of his left hand.  The Veteran indicated that he hit his hand against the ground while breaking up a fight.  He complained of pain and swelling around the area.  A physical examination revealed a one-inch circular laceration or abrasion on the posterior left hand.  His hand was sutured and dressed.  An x-ray of the left hand was negative for fractures.  An April 1983 separation examination indicated a normal clinical evaluation of the upper extremities.  In an associated report of medical history, the Veteran denied having any swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; and loss of finger or toe.

During a June 2011 VA hand examination, the Veteran complained of pain in both hands.  He alleged onset was in 1978, although he denied a history of trauma to the hand or fingers.  An examination of the hands revealed objective evidence of pain and some limitation of motion on range of motion testing.  X-rays of the bilateral hands showed mild degenerative changes.  No acute fractures or dislocations were evident.  The examiner diagnosed bilateral hand strain and opined that it was likely age-related, noting that there were minimal degenerative changes on x-ray and that there were no post-service medical records pertaining to his hands in the years following service.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for a bilateral hand disorder. 

With regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's upper extremities reported to be normal on clinical examination at separation of active duty service in April 1983.  The Board notes that the Veteran also expressly denied having or ever having had arthritis in April 1983.  In addition, there are no post-service treatment notes included in the claims file.  In fact, the Veteran reported that he did not seek any medical treatment until 2010 when he filed for SSA disability for unrelated disabilities.  Therefore, chronicity is not established in service or within a year of separation. 

In addition to the lack of evidence showing that a bilateral hand disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's bilateral hand disorder to service.  

The June 2011 VA examiner fully addressed the etiology of the bilateral hand disorder and considered the medical evidence of record, as well as the Veteran's lay statements.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinion is also supported by detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The Veteran has asserted onset during active duty.  In this case, however, the Board finds that this allegation is inconsistent with the contemporaneous record.  Although the Veteran was treated for a left hand laceration during service in November 1980, x-rays showed that he did not have any fractures.  In addition, as previously discussed, the April 1983 separation examination found his upper extremities to be normal, and he even denied having any arthritis or bone deformities.  As such, there was actually affirmative evidence showing that he did not have a bilateral hand disorder or symptoms thereof at the time of his separation from service.  The Board finds that the contemporaneous statements made at the time of separation from active duty service in April 1983 are more probative than statements made in furtherance of an appeal for compensation benefits.  See Cartright, 2 Vet. App. at 25; Curry, 7 Vet. App. at 68.  

To the extent the Veteran has opined that his current bilateral hand disorder is related to his period of active service, even assuming he is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the June 2011 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hand disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a bilateral hand disorder is not warranted.


ORDER

Service connection for a facial scar is denied.

Service connection for a muscle disorder is denied.

Service connection for right foot strain is denied.

Service connection for left foot strain is denied.

Service connection for a right hand disorder is denied.

Service connection for a left hand disorder is denied.


REMAND

The Board finds that a remand is necessary to obtain additional VA medical opinions and any additional VA and/or private treatment records, to afford the Veteran a VA respiratory examination, and to provide the Veteran with proper VCAA notice.

Remand is required regarding the claims for service connection for bilateral shoulder strain and low back strain, in order to comply with the duty to assist.  VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate VCAA notice for the issues of entitlement to service connection for bilateral shoulder strain and low back strain.  The RO sent the Veteran VCAA letters dated in October 2010 and April 2011; however, these letters did not advise him of the evidence necessary to substantiate the merits of the specific claims for service connection for bilateral shoulder strain and low back strain.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 3.352(a).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper VCAA notice letter for the bilateral shoulder strain and low back strain issues.

Remand is required regarding the claim for residual of a head injury.  In June 2011, the Veteran was afforded VA traumatic brain injury (TBI) and mental disorders examinations.  He contended that he had short- and long-term memory loss that was a result of a December 1979 25-foot fall from a tree during service.  See October 2010 statement.  In a June 2011 VA traumatic brain injury (TBI) examination report, the VA examiner indicated that the Veteran reported that he lost consciousness for two to three hours following the December 1979 fall from a tree in service.  The examiner noted that his review of the service treatment notes pertaining to the accident showed that several observers reported that the Veteran did not lose consciousness.  In addition, during the TBI examination, the Veteran stated that he lost consciousness for 10 to 12 hours after he was hit by a car while riding a bike in 2001.  The Veteran reported no other incidents of loss of consciousness.  However, in a June 2011 VA mental disorders examination, the Veteran stated that he was involved in a "serious accident" and sustained a closed head injury in 2006 which required hospitalization.  On remand, any records from the 2007 and 2006 incidents should be requested.

Remand is required regarding the claim for service connection for hepatitis C, to obtain an addendum opinion.  The Veteran was afforded a VA liver examination in connection with his claim in June 2011.  The VA examiner opined that the Veteran's hepatitis C was as likely as not related to risky sexual practices and injectable or intranasal cocaine use during and after service.  However, the VA examiner did not address the Veteran's contention that he may have contracted hepatitis C from a contaminated air gun used for inoculations during service or the Veteran's claim that it was due to a dental procedure.  See March 2011 statement.  Therefore, a clarifying opinion is necessary to determine the etiology of the Veteran's hepatitis C.

Regarding the claim for a respiratory disorder, remand is required to obtain an examination.  The Veteran has not been afforded a VA respiratory examination in connection with his claim for service connection for emphysema and there is no medical opinion addressing the etiology of his claimed respiratory disorder associated with the record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, an SSA examiner diagnosed the Veteran with a history of emphysema and chronic obstructive pulmonary disease (COPD).  See November 2011 SSA determination.  The Veteran has reported that he developed a respiratory disorder after being exposed to asbestos during service.  See March 2011 statement.  Evidence of record suggests asbestos exposure.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the etiology of the Veteran's respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter in connection with his claims for service connection for bilateral shoulder strain and low back strain.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the merits of the service connection claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.

2.  Contact the Detroit VAMC and obtain and associate with the paper or virtual claims file all outstanding records of treatment, dated from January 2010 to present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any records pertaining to hospitalization for a 2001 incident and a 2006 accident and closed head injury.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

4.  After obtaining any identified and outstanding records, refer the Veteran's claims file to the June 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hepatitis C.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  A full explanation of all opinions must be provided.  

The examiner should state whether it is at least as likely as not the Veteran's hepatitis C is causally or etiologically related to the his in-service inoculation by way of an air gun.  In rendering this opinion, the examiner should discuss the Veteran's multiple risk factors both in-service and post-service and the likelihood of hepatitis C infection due to each risk factor, including sexual activity and injectable or intranasal cocaine use.

The VA examiner is advised that the Veteran contends that he contracted hepatitis C during service by way of a contaminated air gun used for inoculations. He claims that the same air gun was used on him as other inductees.  See March 2011 statement.  The Veteran also asserts it is a result of a dental procedure to remove a tooth that could not be repaired.  

The examiner is also advised that the Veterans Benefits Administration (VBA) has published guidance for adjudicating hepatitis C claims.  A VBA Fast Letter issued in June 2004 noted that, despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is "biologically plausible."  As such, the letter made clear that "it is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C."  See VBA Fast Letter 04-13 (June 29, 2004).

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of all respiratory disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full medical history from the Veteran regarding the onset of the disorder.

For each diagnosis identified, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptoms or events therein. 

In rendering this opinion, the examiner should consider the following:  1) the in-service treatment for bronchitis and upper respiratory infections; 2) the undated service treatment notes pertaining to the Veteran's participation in an Asbestos Surveillance program; 3) the Veteran's report that he was exposed to asbestos, lime, and concrete dust while doing construction work with the Naval Mobile Construction Battalion Forty during service; 4) the Veteran's post-service history of smoking and construction work; and 5) the medical articles cited in the November 2012 Attorney Brief and the January 2014 substantive appeal.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


